DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The present office action is responsive to communications received on 1/8/2020. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:
In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The examiner notes the consideration of relevant prior art used in determining patentability.

Lewis (US 20160203213 A1) teaches establishing a relationship between user accounts. A first account association request message in relation to a first user account in an account based system is 

Wan (US 20110035354 A1) teaches establishing two specific types of dependency analysis: “impact analysis” and “lineage analysis”. An “impact analysis” involves identifying which objects will be impacted by a change to a particular object while “lineage analysis” involves identifying the set of objects on which an object depends. Thus, impact analysis is sometimes referred to as a forward looking inquiry while lineage analysis is sometimes referred to as a backwards looking inquiry.

Although Lewis and Wan disclose establishing lineage or dependency relationships among multiple identifiers, accounts or objects; the prior art of record fails to teach or suggest, individually or in combination, each and every limitation of the claimed invention, such as messages used to identify the account lineage chain being account-change messages, and these messages are intercepted by a source-level interceptor of computing device as well as by a database-level interceptor associated with target database. Thus, the examiner finds that the prior art does not provide sufficient teaching or motivation for anticipating or rendering obvious, within the claimed invention as a whole, without the usage of impermissible hindsight reasoning. Therefore, the above features in conjunction with all other limitations of the claim are hereby allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20210211517 A1, "Automatically Executing Responsive Actions Upon Detecting an Incomplete Account Lineage Chain", by Albero, teaches account lineage tracking and automatically executing responsive actions upon detecting an incomplete lineage chain. A computing platform may receive an account-change message from a database-level interceptor. The account-change message may include information identifying a first target account as a database-level source account and identifying a second target account associated with one or more target databases. The first target account may be associated with a target application configured to access the target database. After receiving the account-change message, the computing platform may determine, based on a failure to detect a source account associated with the first target account, that an account lineage chain associated with the account-change message is incomplete. In response to determining that the account lineage chain is incomplete, the computing platform may generate and send one or more commands to limit access of the first target account to the target database.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.Y./Examiner, Art Unit 2493

/CHAU LE/Primary Examiner, Art Unit 2493